Citation Nr: 0516602	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975 and from November 1976 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of the hands.  The 
veteran appealed this determination to the Board. 

In a June 2001 decision, the Board determined that new and 
material evidence had been submitted, and reopened the claim 
for service connection for arthritis of the hands.  De novo 
review of the service connection claim was then remanded to 
the RO for further development.  After the development was 
completed, the RO denied the claim for service connection for 
arthritis of the hands on the merits.  

In June 2003, the Board remanded the issue to the RO for 
additional development.  Subsequently, in a July 2004 
decision, the Board denied the claim.  

The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Joint Motion, the parties requested that 
the Board's July 2004 decision be vacated and the case 
returned to the Board for further action consistent with the 
directives outlined in the Joint Motion.  In a January 2005 
Order, the Court granted the motion, vacated the Board's July 
2004 decision, and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the January 2005 Joint Motion, the parties agreed that the 
Board's reasons and bases in the July 2004 decision were 
inadequate.  They concluded that the Board failed to 
completely account for the favorable medical opinions in the 
file in contrast to the opinion provided by a VA examiner in 
June 2002 and did not discuss an October 2003 VA examination 
report and January 2004 addendum opinion.  

Upon VA general medical examination in February 1994, shortly 
after the veteran's release from active service, the 
examiner's diagnoses included "probable degenerative joint 
disease of the hands secondary to multiple  trauma."  The 
assessment was made pending X-rays of the hands; however, the 
X-rays dated in February 1994 showed "no evidence of 
abnormality in either hand."  In June 2002, October 2003, 
and January 2004, it was concluded by VA examiners that 
current X-ray studies failed to establish that the veteran 
had osteoarthritis of the hands.  In contrast, a private 
medical statement from D.K., M.D. (Dr. K.), dated in 
April 1999, indicates that the veteran was diagnosed with 
osteoarthritis of the hands.  Dr. K. stated that the 
veteran's "degenerative changes are likely a result of his 
[military] service," and he noted that radiographic 
examinations of the veteran's hands confirmed the presence of 
osteoarthritis.  Dr. K. indicated that he would provide lab 
X-rays or medical records if necessary.  

The Board finds that, in light of the conflicting 
radiographic reports regarding the presence of osteoarthritis 
in the veteran's hands, and in order to fully address the 
directives in the Joint Motion, these reports must be 
obtained.  Consequently, a remand is required.  

Accordingly, this appeal is REMANDED for the following:  

1.  After securing an appropriate release 
from the veteran, the RO should obtain 
complete medical reports, including 
actual X-rays and X-ray reports from Dr. 
K., pertaining to the treatment he 
provided the veteran for his hands.  
2.  After the above evidence has been 
associated with the file, the veteran 
should be scheduled for a VA joints 
examination.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  After a review of the file, 
particularly the service medical records, 
the prior VA examination reports and 
opinions, and the records and April 1999 
statement from Dr. K., as well as a 
thorough examination including any 
appropriate diagnostic tests, the 
examiner should respond to the following:  

a.  Does the veteran currently have 
osteoarthritis of the right and/or 
left hands confirmed by X-ray?  If 
yes, is it more likely or less 
likely that the disability began in 
or is otherwise related to the 
veteran's active military service?  

b.  Does the veteran currently have 
any residuals associated with his 
treatment for multiple contusions of 
the hands in service?  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claim for entitlement to service 
connection for a bilateral hand 
disability, including osteoarthritis.  If 
the determination remains unfavorable, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and allowed an appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


